Citation Nr: 0637717	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral pes planus 
with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from January 1963 
to January 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board denied the claim on appeal by a December 2005 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a July 2006 Joint Motion for Court Remand (Joint Motion), 
the Court remanded this appeal for development in compliance 
with the Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in this matter, finding that the decision as written 
precluded effective judicial review.  Therefore, the Board 
finds that its decision of December 20, 2005 failed to 
provide the veteran due process under the law.  Accordingly, 
in order to prevent prejudice to the veteran, the December 
2005 decision of the Board must be vacated in its entirety, 
and a new decision will be entered as if the December 2005 
decision by the Board had never been issued.









ORDER

The December 20, 2005 decision of the Board is vacated.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


